DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (2009/0248036) “Hoffman” in view of Marggraff et al. (2019/0179418) “Marggraff”
	 
As of claim 1, Hoffman teaches a system comprising: 
a camera positionable in a body cavity ([0045], endoscopy camera 101B Fig.1A); 
a display ([0047, 0053], 154, 164 Fig.1A); 
an eye tracker ([0043]); 
at least one processor and at least one memory, memory storing instructions executable by 10the at least one processor ([0213]) to: 
cause an image captured by the camera to be displayed in real time on the display ([0053]); 
based on input from the eye tracker, determining the region of the displayed image being viewed by the user ([0043], [0044], [0168]). 

Hoff man fails to teach wherein said
identify structures, conditions or disease states from image data obtained by the 15camera; obtaining information from a database regarding the identified structures, conditions or disease states.

However, Marggraff teaches wherein said 
identify structures, conditions or disease states from image data obtained by the 15camera ([0053], [0062], claims 47, 53); 
obtaining information from a database regarding the identified structures, conditions or disease states ([0112] teaches the reaction time may be compared to an empirical database or other data to confirm that the user is conscious, awake, and/or alive).  

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date combine Hoffman’s apparatus with the teaching of Marggraff as shown above, in order for the feedback device to provide feedback to the user in response to the processor detecting a predetermined condition (claim 45). 

As of claim 2, Hoffman teaches wherein said 
where the at least one memory further storing 20instructions executed by the processor to perform at least one of the following in response to the obtained information: 
generate an overlay relating to the obtained information and display the overlay on the display in the region of the displayed image ([0168] teaches the discrete user interface may be used to actuate an automatic re-centering process of the digital zoomed image 650 based on current tool position, gaze location, or other available information in the surgical system); 
or 25enable, or modify operational settings for, a surgical device to be used ([0056], [0068] teach the use of information to enable the robotic surgical system).  
Further, Marggraff teaches wherein said generate an auditory alert to the user (claim 59).

As of claim 3, Hoffman teaches wherein said 
the surgical device is an energy delivery device, a diagnostic device, or a fluorescence camera ([0049]).  

As of claim 4, Hoffman teaches wherein said 
30the system includes a user input device ([0047] teaches input devices), a robotic manipulator carrying a surgical instrument ([0047] teaches manipulation of surgical instruments), the robotic manipulator moveable in Atty Docket No.: TRX-15200R-7-response to user manipulation of the user input device ([0047] teaches movement of the instruments using a robotic patient-side system 152), and 
wherein the at least one memory ([0213] teaches memories used to store data) further storing instructions executed by the processor to generate or modify haptic feedback generated at the user input device based on the obtained information ([0174]).  

 
 
 
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628